Citation Nr: 0736758	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-39 337	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to January 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
Jurisdiction over the claims folders was subsequently 
transferred to the RO in Philadelphia, Pennsylvania.

The Board also notes that the veteran was provided a 
Statement of the Case on the issue of entitlement to service 
connection for post-traumatic stress disorder in June 2006.  
In the cover letter sent with the Statement of the Case he 
was informed of the requirement that he submit a timely 
Substantive Appeal to perfect his appeal with respect to this 
issue.  The issue was not thereafter addressed in any written 
communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.

The issues of entitlement to service connection for a left 
hip disability, a right hip disability, and a right shoulder 
disability, to include as secondary to 
service-connected left shoulder disability, are addressed in 
the remand that follows the order section of this decision.




FINDING OF FACT

On June 19, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of his appeal for an increased rating for 
his left shoulder disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal for an increased rating for left shoulder 
disability is dismissed.




REMAND

The veteran is seeking service connection for a bilateral hip 
disability as well as a right shoulder disability which he 
claims is a result of his service-connected left shoulder 
disorder.  The service medical records show that in December 
1997 the veteran presented with complaints of bilateral hip 
pain with an onset of two years earlier.  The pain was sharp 
in the morning but was less painful after stretching.  He 
reported experiencing pain and a popping sensation in his 
hips when he walked.  He could not associate a specific 
incident with the pain.  The diagnosis was inguinal 
lymphangion.  In March 1998 he again presented with bilateral 
hip pain which was described as a sharp sensation which 
worsened with running.  The physician diagnosed a three year 
history of bilateral hip pain of unknown etiology.  On two 
separate occasions in December 1998, the veteran complained 
of right hip pain.  The diagnosis was tendonitis/bursitis of 
the right hip.     

On VA examination in April 2002 the examiner diagnosed 
polyathropathy of the hips.  However, he did not provide an 
opinion as to whether the current disability is related to 
service.  In the Board's opinion, such an opinion is required 
to comply with VA's duty to assist the veteran in the 
development of the facts pertinent to these claims.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Turning to the veteran's claim of service connection for a 
right shoulder disability, he specifically maintains that his 
right shoulder disability is the result of physically 
compensating for his service-connected left shoulder 
disability. 

The Board notes that although the veteran underwent numerous 
VA examinations, the reports of those examinations are 
inadequate because they do not address the question of 
whether the veteran's right shoulder disability, namely 
polyarthropathy, is etiologically related to the veteran's 
service-connected left shoulder disability.  Therefore, the 
Board is of the opinion that he should be afforded another VA 
examination to determine the etiology of this disability as 
well.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to ascertain the 
nature and etiology of any currently 
present disorders of his hips and right 
shoulder.  

The claims folders must be made 
available to and reviewed by the 
physician.  Any necessary tests should 
be conducted, and clinical findings 
should be recorded in detail.  

With respect to each hip or right 
shoulder disorder found to be present, 
the physician should provide an opinion 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
military service.  With respect to each 
right shoulder disorder found to be 
present, the physician should also 
provide an opinion as to whether there 
is a  50 percent or better probability 
that the disorder was caused or 
chronically worsened by the veteran's 
service-connected left shoulder 
disability.    

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



		
Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


